PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/964,295
Filing Date: 27 Apr 2018
Appellant(s): Chou, Hung-Wang



__________________
Karin L. Williams
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/17/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/16/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Regarding appellant’s argument that Kitsch fails to teach the first piece or the auxiliary supportive crotch because 18’ and 18” form the pouch compartment together and therefore 18’ and 18” should be considered one element rather than two separate elements, the examiner contends that Kitsch discloses 18’ and 18” as two separate layers (para. 30) and therefore they are considered to be separate structures. Fig. 7 also shows 18’ and 18” spaced from one another. The examiner notes that in appellant’s disclosure, part of the first piece (150 of 110) and  the auxiliary supportive crotch (200) are also overlapping layers attached to one another that form a crotch portion/pouch compartment of the garment (figs. 1A-3A). Therefore, Kitsch discloses the first piece and the auxiliary supportive crotch in as much as is claimed by the appellant and in light of the appellant’s spec.
Regarding appellant’s argument that Kitsch and Ide fail to teach “a ratio of the first length of the first piece to the third length of the auxiliary supportive-crotch is between 1.2 and 1.6” because 18’ and 18” of Kitsch are merely two sides of the pouch compartment and therefore the ratio of the length of 18’ and 18” must be approximately 1, the examiner contends that as discussed above, 18’ and 18” are two separate layers  and the examiner does not find any requirement in Kitsch that 18’ and 18” have a length ratio of approximately 1. Ide and routine optimization are used to teach the length/ratio of the auxiliary supportive crotch and the first piece as outlined in the final rejection (pgs. 7-8 of the final rejection mailed 4/16/2020).
Regarding appellant’s argument that Russell, Ide, and Kitsch fail to teach “a ratio of the first length of the first piece to the third length of the auxiliary supportive-crotch is between 1.2 and 1.6” because 18’ and 18” of Kitsch are merely two sides of the pouch compartment and therefore the ratio of the length of 18’ and 18” must be approximately 1, the examiner contends that Kitsch is not relied on to teach the auxiliary supportive-crotch, the first piece, or the ratio of the length of those two parts in the rejection of Russell in view of Ide in view of Kitsch. Russell is relied on to teach the auxiliary supportive-crotch and the first piece, and Ide and routine optimization are used to teach the length/ratio (see pages 19-23 of the final rejection mailed 4/16/2020).
Regarding appellant’s argument that the purpose of 18’ of Kitsch is to provide comfort, while the auxiliary supportive crotch of appellant’s invention is to provide stable covering, securing, and supporting effects, and to prevent male genitals from being easily discerned, and therefore the main purpose and achieved effects of the auxiliary support crotch of appellant’s invention and Kitsch are different,  the examiner contends that 18’ being formed of soft, light material without seams would not prevent it from being used to provide support. In fact, the appellant points to para. 32 of Kitsch in the appeal brief (pg. 10, second to last para.) which teaches the pouch, of which 18’ is the inner most layer, is intended to provide support. In fig. 7 of Kitsch, 18’ also appears to provide a level of support. Additionally, the auxiliary supportive crotch providing stable covering and securing and preventing male genitals from being easily discerned are not recited in the claims.
Regarding appellant’s argument that Kitsch teaches the pouch is shaped to provide maximum volume and support and is shaped to allow the scrotum and phallus to rest naturally and modifying the teachings in the manner suggested in the final would render the stated design features moot, the examiner contends that the pouch providing these features would depend on the configuration and size of the wearer. Modifying Kitsch as outlined in the final rejection would not destroy these features but would optimize the ratio of lengths to suit proportions of different sized/shaped wearers to provide the desired support. The examiner does not find any teaching in Kitsch that constitutes teaching away from combination with Ide.

Regarding appellant’s argument that “routine optimization” would not  teach or lead a person to the recited claim element of the ratio of the first length to third length since Kitsch’s teachings are to provide a pouch with inner and outer layers, the examiner contends that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner does not rely alone on “routine optimization”. The examiner modifies Kitsch with Ide. Ide teaches pants (figs. 1-4) having an auxiliary supportive-crotch (supporter including 19,20) and a first piece (10,18 extending from a first point of attachment of the auxiliary supportive-crotch to a second point of attachment of the auxiliary supportive-crotch, fig. 3 ) overlying the auxiliary supportive-crotch, wherein a length of the first piece is greater than a length of the auxiliary supportive crotch to provide desired support (pg. 1, lines 53-55 of col. 2, pg. 2, lines 1-6 of col. 1, fig. 3). Therefore, one of ordinary skill in the art would recognize that making the third length of the auxilliary supportive-crotch smaller than the first length of the first piece of the Kitsch combined reference (such that the first length of the first piece is greater than the third length of the auxilliary supportive-crotch)  in view of Ide would provide increased support to the wearer (pg. 1, lines 53-55 of col. 2, pg. 2, lines 1-6 of col. 1, fig. 3 of Ide) (pgs. 7,8 of final rejection). While the Kitsch/Ide combined reference doesn’t teach the particular claimed ratio of the first length to the third length, the examiner contends that  it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the ratio of the first length to the third length between 1.2 and 1.6 in order to optimize for proportions of different sized/shaped wearers to provide a snug fit and desired support. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144.05 (II)(A)). The general conditions of the claim are disclosed by Kitsch and Ide, especially where Ide discloses a length of the auxiliary supportive crotch is shorter than a length of the first piece to provide desired support (pg. 1, lines 53-55 of col. 2, pg. 2, lines 1-6 of col. 1, fig. 3). 
Additionally, appellant’s originally filed specification states that “Preferably, the ratio of the first length L1 to the third length L3 is between 1.2 and 1.6.”. Therefore, appellant’s specification defines the ratio as a preference, but not a critical feature in relation to another ratio that would achieve appellant’s intended function of providing support.

Regarding appellant’s argument that 18’ of Kitsch teaches divergent tails joined along seam 18b’ and therefore fails to teach that 18’ has a second connecting end  connected to a second connecting region to which the first and second pieces are also connected, the examiner contends that the examiner does not rely on 18b’ to teach this feature and 18b’ does not prevent Kitsch from teaching this feature. The second connecting region is defined as where 18d connects to 24, C, see annotated fig. The annotated fig. provided in the final office action is provided below for convenience. The examiner defines the second connecting end of the auxiliary supportive crotch as the end of 18’ connected to 24.   One can see from the annotated fig. 7 provided below that 18’, the first piece (26,18”), and the second piece (28) are all connected at C. One can also see the second connecting end (end of 18’ connected to 24) connected to the second connecting region in fig. 3, and fig. 8. Figs. 3 and 8 show the end of 18’ connected to 24 via seam 30a. 




    PNG
    media_image2.png
    486
    706
    media_image2.png
    Greyscale





Regarding appellant’s argument that Ide fails to teach a second connecting end connected to a second connecting region of a central portion, in which the second connecting region is located as a seam of the first piece and the second piece extending between two leg-wearing portions along with other elements of the claimed invention as outlined on pg. 11 of the appellant’s appeal brief, the examiner contends that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Ide is not relied on to teach these features as outlined in the final rejection.
	Regarding appellant’s argument that Russell fails to teach the first piece and second piece being sewn together as claimed, the examiner contends that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Kitsch modifies Russell to teach this feature (pgs. 22,23 of final rejection).
	Regarding appellant’s argument that Russell fails to teach the first piece includes a single continuous sheet having a first length between the first connecting region and second connecting region because Russell appears to include a front seam and a rear crotch seam thereby teaching away from the first piece being a single continuous sheet, the examiner contends that the claims do not recite that the first piece or single continuous sheet is seamless. An item with seams is still considered continuous. Additionally, Russell does not describe the lines across the front of 2 as seams. These lines could be decorative stitching. Furthermore, the first piece (110) of appellant’s invention is not seamless (figs. 1A-1C, pg. 15, lines 22-24, pg. 16, lines 1,2). Seams connect 116 to the rest of the first piece, and seams also connect 150 to portions of the first piece on left and right sides of 150 as shown in the figs. Appellant’s invention also requires a rear crotch seam (figs. 1C-3A)(second connecting region, 152). Therefore, it is unclear how the rear crotch seam of Russell teaches away from the appellant’s claimed invention. For at least these reasons, Russell teaches the first piece includes a single continuous sheet having a first length between the first connecting region in as much as is claimed by the appellant and in light of appellant’s specification.
Regarding appellant’s argument that Russell fails to teach wherein the auxiliary supportive-crotch has a third length extending between the first and second connecting ends and wherein the first length of the first piece is greater than the third length of the auxiliary supportive-crotch, an accommodating space, having a size based upon a difference between the first length of the first piece and the third length of the auxiliary supportive-crotch, is formed between the auxiliary supportive-crotch and the portion of the first piece within the central portion, and wherein a ratio of the first length to the third length is between 1.2 and 1.6, the examiner contends that  one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Ide and routine optimization teach these features as outlined in the final rejection (pgs. 21,22).  The examiner notes that Ide discloses a length of the auxiliary supportive crotch is shorter than a length of the first piece to provide desired support (pg. 1, lines 53-55 of col. 2, pg. 2, lines 1-6 of col. 1, fig. 3) and altering the ratio of the first length to the third length to be within the claimed range would optimize support for different sized/shaped wearers. Additionally, appellant’s originally filed specification states that “Preferably, the ratio of the first length L1 to the third length L3 is between 1.2 and 1.6.”. Therefore, appellant’s specification defines the ratio as a preference, but not a critical feature in relation to another ratio that would achieve appellant’s intended function of providing support.

The examiner notes that a 112(b) rejection was made in the final rejection mailed 4/16/2020 however the appellant did not provide any arguments against this rejection. The examiner maintains the 112(b) rejection for the reasons outlined in the final rejection.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ABBY M SPATZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
Conferees:
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732  
                                                                                        

/AMANDA C ABRAHAMSON/RQAS, OPQA                                                                                                                                                                                                        
                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.